In a proceeding pursuant to CPLR article 75 to compel arbitration of an underinsured motorist claim, the appeal is from a judgment of the Supreme Court, Kings County (Golden, J.), dated November 15, 1996, which denied the petition.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, pursuant to the terms of his policy of automobile liability insurance issued by Government Employees Insurance Company, his motorcycle is not covered by the policy (see, Matter of Liberty Mut. Ins. Co. v Panetta, 187 AD2d 719). Therefore, the Supreme Court properly denied his petition to compel arbitration. Miller, J. P., Copertino, Sullivan and Altman, JJ., concur.